Citation Nr: 0633164	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-18 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for left ear hearing loss.

2.  Entitlement to an increased rating for right ear hearing 
loss, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel



INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
March 2004.  A statement of the case was issued in April 
2004, and a substantive appeal was received in May 2004.  

In his substantive appeal, the veteran requested a Board 
hearing.  The veteran later withdrew his request in May 2004, 
indicating that he no longer wanted a hearing and to forward 
his case to the Board for a decision.  Accordingly, the Board 
finds that the veteran has withdrawn his request for a Board 
hearing. 


FINDINGS OF FACT

1.  Service connection for left ear hearing loss was denied 
by a March 2000 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for left ear 
hearing loss has not been received since the March 2000 
rating decision.

3.  The veteran's service-connected right ear hearing loss is 
productive of Level I hearing acuity.





CONCLUSIONS OF LAW

1.  The March 2000 rating decision which denied entitlement 
to service connection for left ear hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
March 2000 rating decision denying service connection for 
left ear hearing loss; and thus, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service connected right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§  3.102, 3.321(b), Part 4, including 
§§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.  The January 2004 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claims as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the January 2004 VCAA letter implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  

Further, the January 2004 letter was sent to the appellant 
prior to the March 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal not only involves an 
issue of entitlement to service connection, but also involves 
an issue of entitlement to a compensable rating, VA believes 
that the Dingess/Hartman analysis must also be analogously 
applied.  In the present appeal, the appellant was provided a 
January 2004 VCAA letter with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection and an increased rating, but 
there has been no notice of the types of evidence necessary 
to establish disability ratings for his disability claims or 
the effective dates of the disabilities.  To the extent that 
such notice may be deficient in any respect, the matter is 
effectively moot in light of the following decision which 
finds that the preponderance of the evidence is against 
reopening the veteran's service-connection claim for left ear 
hearing loss and is against the veteran's claim for a 
compensable rating for his service-connected right ear 
hearing loss.

In the January 2004 letter, the veteran was also advised of 
the applicable laws and regulations, and information and 
evidence necessary to reopen his claim of service connection 
for left ear hearing loss.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Also, the 
veteran was afforded a thorough VA examination in January 
2004, and no further VA examination is necessary.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claims.

Analysis

New and Material Evidence to Reopen Claim

Left Ear

The issue to reopen the veteran's claim for left ear hearing 
loss involves an underlying claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112;  38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in November 2003.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

By rating decision in March 2000, the veteran was denied 
service connection for left ear hearing loss because the 
evidence of record showed that the disability preexisted 
service and that there was no objective evidence showing that 
the disability was aggravated by service.  The veteran was 
informed of the decision in April 2000.  The veteran did not 
file a notice of disagreement within one year from the date 
of notification of the rating decision to appeal the denial 
of the claim.  See 38 C.F.R. § 7105 (b)(1).  Under the 
circumstances, the Board finds that the March 2000 rating 
decision became final.  See 38 U.S.C.A. § 7105(c).  

The evidence of record at the time of the March 2000 rating 
decision consisted of the veteran's service medical records 
indicating that hearing loss in the veteran's left ear 
preexisted service.  At the time of the veteran's March 1966 
entrance examination, left ear hearing loss of 60 ISO units, 
when converted from ASA units, were noted at 3000 and 4000 
Hertz.  At his July 1968 exit examination, no entry was made 
at 3000 Hertz, but a hearing loss of 60 ISO units, when 
converted from ASA units, was noted at 4000 Hertz for his 
left ear.  The veteran's hearing loss reflected no change at 
4000 Hertz at the time of separation.  It is further noted 
that in both entrance and exit examinations, the veteran's 
ears were clinically evaluated as normal.  Moreover, the 
veteran reported on his March 1966 report of medical history 
that he did not ever have and does not have ear trouble.  In 
July 1968 report of medical history, the veteran reported 
that he did not ever have and does not have ear trouble and 
hearing loss.

The evidence of record also consisted of the veteran's 
statement received in December 1999 noting an in-service 
training mission where a round that was fired from a Howitzer 
left him deaf for two days.  

Additional evidence received since the March 2000 rating 
decision are various statements from the veteran seeking a 20 
percent disability rating for both ears and various VA 
clinical records from 2001 to 2004 reflecting treatment for 
unrelated disabilities.  The Board finds that this evidence 
is new, but does not relate to the unestablished fact.  

A VA medical examination in January 2004 was also received 
where the examiner noted after review of service medical 
records that the veteran's preexisting left ear hearing loss 
did not worsen or become aggravated in service.  It was the 
examiner's opinion that it was less likely than not that the 
veteran's current left ear hearing loss is related to 
service.  The Board finds that this evidence is new and does 
relate to an unestablished fact necessary to substantiate the 
veteran's claim for service connection for left ear hearing 
loss, but it does not raise a reasonable possibility of 
substantiating the claim.  

In summary, the new evidence does not show that the veteran's 
preexisting left ear hearing loss is aggravated by service.  
Accordingly, as new and material evidence has not been 
received, the Board finds the claim of entitlement to service 
connection for left ear hearing loss is not reopened.  
38 U.S.C.A. § 5108.  

Increased Rating

Right Ear

The present appeal involves the veteran's claim that the 
severity of his service-connected right ear hearing loss 
warrants a compensable rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

When impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear is assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims file with an emphasis on the most recent audiological 
evaluations.  The veteran was afforded a VA examination in 
January 2004, which showed puretone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
55
        
65
60
LEFT
N/A
25 
50
70
70

At the time of the January 2004 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 50 decibels, with 96 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the right ear.  38 C.F.R. § 4.85, Table 
VI.  

Since the veteran's left ear disability is not service-
connected, the Roman numeral designation is automatically I 
for the left ear.  See 38 C.F.R. § 4.85(f).  Thus, when 
applying Table VII, Diagnostic Code 6100, level I for the 
right ear and level I for the left ear equates to a zero 
percent disability evaluation.

Based on his examination, Table VIA is not for application 
because the veteran's puretone threshold was not 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz).  Further, even though his 
puretone thresholds were less than 30 at 1000 Hertz in his 
examination, his puretone thresholds were not 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

In his various statements, the veteran contends that his 
hearing loss should be rated as 20 percent disabling.  He 
further noted in his notice of disagreement received in March 
2004 that the records reviewed in his case are wrong.  The 
Board acknowledges these contentions put forth by the 
veteran.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.  Applying the VA 
audiological test results from January 2004, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to an increased rating.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).

In a statement received in September 2001, the veteran's 
representative contends that according to 38 C.F.R. § 4.10, 
the January 2004 VA examination is inadequate since the 
audiometric testing was conducted in a sound-controlled room 
and not in an environment that accounts for the effects of 
the hearing loss in the veteran's daily life.  The Board 
notes, however, that regulation imposes upon the medical 
examiner the responsibility of furnishing, among other 
pertinent information, a full description of the effects of a 
disability upon the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.  Also, 38 C.F.R. § 4.10 takes into account that a 
veteran may be too disabled to engage in employment although 
he is up and about, and fairly comfortable at home or upon 
limited activity.  Id.  In this case, however, 38 C.F.R. 
§ 4.10 is not for application.  It is noted that the veteran 
is not too disabled to engage in employment.  He indicated in 
his January 2004 VA examination that he has been a truck 
driver for 37 years, and there is no evidence of record to 
indicate that the veteran's right ear hearing loss affects 
his ordinary activity.  

Further, the Board notes that potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered, but the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  As noted 
above, the veteran had been employed for 37 years as a truck 
driver.  Under these circumstances, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The veteran may always advance an increased rating claim if 
the severity of his hearing loss disability should increase 
in the future.




ORDER

New and material evidence has not been received to reopen the 
claim for service connection for left ear hearing loss.  
Entitlement to a compensable rating for right ear hearing 
loss is not warranted.  The appeal is denied as to both 
issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


